Citation Nr: 0331047	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In a letter dated in February 2001, the veteran's VA 
psychologist stated that the veteran had received multiple 
individual, group and family counseling sessions from 1984 
to 1988.  In addition, he returned to therapy in January 
2001, but only his most recent VA outpatient treatment 
records from May to August 2003 were submitted by his 
representative on August 29, 2003.  So the other records 
must be obtained before deciding his appeal.

The veteran also needs to be reexamined in light of the 
additional medical evidence submitted by his representative 
on August 29, 2003, since this evidence contains a diagnosis 
of PTSD and a possible relationship to combat experiences in 
Vietnam.  38 U.S.C.A. § 5103A(d) (West 2002); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire his complete clinical records 
pertaining to any treatment he has 
received for PTSD, the records of which 
are not currently on file.  This should 
include, but is not limited to, his 
treatment records at the Pittsburgh Vet 
Center from 1984 to 1988, and from 
January 2001 to the present.  

3.  Also schedule the veteran for a 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his PTSD 
(repeatedly diagnosed in the VA 
outpatient treatment records dated from 
May to August 2003) is the result of his 
combat stressors experienced in Vietnam.  
It is critically important to inform the 
VA examiner that the appellant is a 
combat veteran who was wounded in action 
and, as a result, received the Purple 
Heart Medal.  So the stressors he 
alleges, to the extent they relate to 
his combat service, must be presumed to 
be true if otherwise consistent with the 
conditions, hardships and circumstances 
of his service.  Please discuss the 
rationale of the opinion.

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD in light of the additional 
evidence obtained.  If his claim remains 
denied, send him and his representative 
a supplemental statement of the case and 
give them time to submit additional 
evidence and/or argument in response 
before returning the case to the Board.

The veteran need take no action until he is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




